Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-13 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:

1. A method of associating by a computerized system, labels with the order of execution of steps of solving a puzzle, for one or more parts of one or more solution-paths for the puzzle, wherein, 
the computerized system includes at least one computing device or a network of computing devices,
the puzzle has a given configuration of a set of spaces, a given set of distinct characters, and a given set of rules, 
the set of spaces includes one or more empty spaces, a space being non-empty if it has a character filled in it; 
a step of solving the puzzle comprises filling an empty space of the one or more empty spaces with a character selected from the given set of distinct characters, consistent with the given set of rules and the given one or more non-empty spaces in the set of spaces when the set of spaces includes one or more non-empty spaces; 
the puzzle is solved by one or more steps of filling the one or more empty spaces in the set of spaces; 
a solution to the puzzle is complete when all of the one or more empty spaces in the set of spaces are filled by steps of solving the puzzle; 
a path to the solution, or solution-path, is a chain of two or more steps of solving the puzzle which are linked in the same sequential order in which the corresponding two or more empty spaces of the one or more empty spaces are filled; 
a first step of a solution-path has no prior step, and at the first step of the solution-path, an empty space of the one or more empty spaces is filled with a character from the given set of distinct characters based on the given set of rules and the given one or more non-empty spaces in the set of spaces;
 a second or subsequent step of the solution-path comprises filling an empty space of the one or more empty spaces with a character from the given set of distinct characters based on the given rules, the given one or more non-empty spaces in the set of spaces and a character filled in an empty space of the one or more empty spaces during one or more prior steps of the solution path; and, 
the method of associating the labels for parts of one or more solution-paths comprises the following actions: 
(a) providing a sequence of labels, {Label(1), Label(2), ..., Label(I), ... } with a known sequential order; 
(b) receiving a labeling algorithm for associating the labels with the filling of empty spaces in a solution-path, where Label(1) is associated with the first step of the solution-path, and each empty space filled at a second or subsequent step of the solution path is associated with a label based on the known sequential order of labels in the sequence of labels; 
(c) receiving into the computerized system, a first step of a first solution-path; 
(d) receiving into the computerized system, an association of Label(1) with the empty space filled at the first step of the first solution-path; 
(e) recording the association of Label(1) with the empty space filled at said first step of the first solution-path; 
(f) receiving into the computerized system a next step in the first solution-path when said next step exists; 
(g) receiving an association by said labeling algorithm of a label with the empty space filled at said next step; 
(h) recording into the computerized system, the label associated with the empty space filled at said next step; 
(i) receiving into the computerized system a first step of a next solution-path when said next solution-path exists; 
(j) receiving into the computerized system an association of Label(1) with the empty space filled at said first step of said next solution-path; 
(k) receiving into the computerized system, a next step in said next solution-path when said next step exists; 
(l) receiving an association by the labeling algorithm of a label with the empty space filled at said next step in said next solution-path; 
(m) recording into the computerized system the label associated with the empty space filled at said next step in said next solution-path;
(n) determining by the computerized system if a label associated with filling a given empty space for any of said one or more solution-paths is inconsistent with a rule in the given set of rules, a given non-empty space in the set of spaces or an empty space filled at any prior step of the solution-path; 
(o) identifying by the computerized system from said one or more solution-paths, a first subset of the set of solution-paths for which no label associated with the filling of an empty space is inconsistent with a rule in the given set of rules, a given non-empty space of the set of spaces or an empty space filled at a prior step of the solution-path; 
(p) identifying by the computerized system from said one or more solution-paths, a second subset, of the set of solution-paths for which at least one label associated with the filling of an empty space is inconsistent with a rule in the given set of rules, a given non-empty space of the set of spaces or an empty space filled at a prior step of the solution-path; 
(q) recording in a first database, each solution-path in the first subset and the labels associated with the filling of the empty spaces; 
(r) recording in a second database, each solution-path in said second subset along with the labels associated with the filling of its empty spaces.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could perform all the calculations and labeling associated with the claimed invention based on a series of rules.  Further this is certain methods of organizing human activity as it is managing personal behavior or relationships or interactions between people of following rules or instructions by providing a score (rule) for a game.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Recording the information within a computerized system or database are well known data gathering and data output (see MPEP 2106.05(g))
The computerized system is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
Recording the information within a computerized system or database is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.
The computerized system does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10933323. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards similar subject matter except for the instant application being written with broader claim language.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Primary Examiner, Art Unit 3715